           Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


JIN O. JIN,

                  Plaintiff,

v.
                                                              Case No. 1:18-cv-02222 (TNM)
PARSONS CORPORATION,

                 Defendant.


               DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF
            MOTION TO STAY PROCEEDINGS AND COMPEL ARBITRATION

          Defendant Parsons Corporation (“Parsons”) submits this Reply Memorandum in support of

its Motion to Stay Proceedings and Compel Arbitration of Plaintiff Jin O. Jin’s claims that he was

discriminated and retaliated against in violation of the Age Discrimination in Employment Act.

I.        Introduction

          In his Opposition (ECF No. 11, hereinafter “Pl.’s Opp.”), Jin concedes that if the parties have

entered into the Agreement to Arbitrate, it both covers his claims and allows him to vindicate

effectively his statutory rights. (Pl. Opp. at p. 1, n.1). The gist of Jin’s Opposition is simply that

because he does not remember receiving several emails notifying him of changes to Parsons’

Employee Dispute Resolution (“EDR”) Program in 2012, including the Agreement to Arbitrate, he

could not have agreed to be bound by it. But in the face of competent and inarguable evidence to the

contrary, Jin cannot avoid arbitration by not recalling a series of emails sent to him over six years

ago. Nor can Jin simply bury his head in the sand rather than heed the terms and conditions of his

employment.1 Because Jin’s Opposition creates no genuine dispute of material fact on whether the


1
     Were Jin’s arguments controlling, anyone could defeat enforcement of a contract by simply
         Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 2 of 10



parties formed a valid contract in the Agreement to Arbitrate, and because there is no dispute that the

Agreement covers the claims here, Parsons requests that the Court grant the Motion to Compel

arbitration.

II.     Jin Fails to Create a Disputed Issue of Material Fact Sufficient to Defeat Parsons’
        Motion to Compel Arbitration.

        Jin mainly opposes Parsons’ motion because he claims to not recall receiving several emails

informing him of changes to the EDR Program in the fall of 2012, including the Agreement to

Arbitrate. But Parsons’ undisputed business records and sworn declaration demonstrate conclusively

that Jin received notice of the EDR Program and was specifically informed that if he continued his

employment with Parsons it would apply to him. In its opening Brief and exhibits, Parsons

demonstrated that it has maintained an Employee Dispute Resolution Program (“EDR Program”)

requiring arbitration of most employment disputes since 1998. It also showed that Jin received

several emails in the fall of 2012 advising him of updates and enhancements to the EDR Program,

including a new Agreement to Arbitrate. Parsons provided a copy of the initial email sent to all

employees (ECF No. 9-2, Ex. A). It also provided an internal tracking document that showed the

original email and three others were sent to Jin. (Id. at Ex. D). Finally, it provided a copy of the

November 2012 email sent to Jin. (Id. at Ex. E). These emails to Jin all informed him that the EDR

Program, including the Agreement to Arbitrate, applied, with limited exceptions, to all employees of

Parsons’ U.S. companies. (Id.). It also informed him that his continued employment would

constitute acceptance of the Agreement to Arbitrate whether or not he completed the certification of




claiming ignorance of the terms they were offered and accepted, leaving the offering party
completely unable to rely on the other’s conduct. Thankfully, the law does not support such a
defense to contracts.


                                                  2
         Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 3 of 10



that document. Jin then continued to work for Parsons for several more years. As a result, a valid

Agreement to Arbitrate was formed between the parties.

       In response to this credible declaration and documentary evidence submitted by Parsons, Jin

only purports to be unaware. He claims to “have no recollection” of Parsons implementing its EDR

Program in 1998. (Declaration of Jin. O Jin. (ECF No. 11-1, hereinafter “Jin Decl.”) ¶ 2). Likewise,

he asserts that he does “not recall” receiving email notifications from Parsons about the 2012 updates

to the EDR Program. (Id. at ¶¶ 3-4). As a result, despite having worked for Parsons for almost

twenty years as an employee covered by a Parsons’ EDR Program, Jin claims to have been unaware

of his need to arbitrate his claims.

       1.      Jin’s Mere Denial of Receipt Cannot Defeat the Mailbox Rule.

       Because Jin seeks to avoid arbitration based on his alleged non-receipt of the Agreement to

Arbitrate, he bears the burden of proving the Agreement should be invalidated for that reason. See

Martin v. Citibank, Inc., 567 F. Supp. 2d 36, 40 (D.D.C. 2008) (citing Green Tree Fin. Corp.-

Alabama v. Randolph, 531 U.S. 79, 91-92 (2000)) (“party resisting arbitration has initial burden of

proof regarding issue of unenforceability of arbitration agreement.”). Jin’s forgetfulness does not

invalidate the Agreement to Arbitrate.

       First, state and federal courts in the District of Columbia recognize the common-law

“mailbox rule.” Under that rule, there is a presumption that a properly addressed letter “was

delivered in a timely fashion to its intended recipient.” Bradshaw v. Vilsack, 102 F. Supp. 3d 327,

331 n.5 (D.D.C. 2015) (quoting Duckworth v. U.S. ex rel. Locke, 705 F. Supp. 2d 30, 42 (D.D.C.

2010)). Courts have applied this presumption in the email context. See Pelligrino v. Morgan

Stanley Smith Barney LLC, No. 17-CV-7865 (RA), 2018 U.S. Dist. LEXIS 90988, at *9 (S.D.N.Y.

May 31, 2018) (citing Clearfield v. HLC Am. Inc., No, 17-CV-1933 (JMF), 2017 U.S. Dist. LEXIS


                                                  3
         Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 4 of 10



92362, 2017 WL 2600116, at *2 (S.D.N.Y. June 15, 2017)). Given the strong evidence of

transmission to Jin provided by Parsons – and nothing more than forgetfulness by Jin – this Court

likewise should apply the mailbox rule presumption to the emails at issue. See Abdullah v. Am.

Express Co., No. 3:12-cv-1037, 2012 U.S. Dist. LEXIS 184592, at *4-5 (M.D. Fla. Dec. 19, 2012)

(finding that the presumption of delivery applicable to mail also applies to emails, and holding that

the plaintiff’s denial of receipt of an email containing notice of an arbitration agreement could not

rebut the presumption that he had received the email).

       While some courts have held that the presumption of receipt may be rebutted by sworn

testimony such as Jin’s declaration, the weight of authority is that “a mere denial of receipt is

insufficient to rebut the presumption accorded the sender under the mailbox rule.” See Lepre v.

Dep’t of Labor, 275 F.3d 59, 70 (D.C. Cir. 2001) (citations omitted). To the contrary, an intended

recipient can only rebut the presumption of receipt through actual, credible evidence of non-receipt,

which requires more than a mere denial. See Schikore v. BankAmerica Sup. Ret. Plan, 269 F.3d 956,

961 (9th Cir. 2001) (explaining that the mailbox rule is intended to avoid “swearing contests”

between parties on the question of receipt); see also Manigault v. Macy’s East, LLC, 318 F. App’x 6,

7 (2d Cir. 2009) (summary order) (enforcing employment arbitration agreement that the plaintiff

claimed to have not received); Tinder v. Pinkerton Sec., 305 F.3d 728, 735-36 (7th Cir. 2002)

(finding a plaintiff’s testimony that she could not remember seeing the arbitration email insufficient

to create an issue of fact when the defendant offered evidence that the notice was sent and

presumably received). Of course, here, Jin doesn’t deny receipt – he merely doesn’t recall, just like

the plaintiff in Tinder whose testimony was insufficient to defeat the presumption of receipt.

       In Lockette v. Morgan Stanley, No. 18-cv-876 (JGK), 2018 U.S. Dist. LEXIS 171156

(S.D.N.Y. Oct. 3, 2018), likewise, the Southern District of New York recently issued an opinion


                                                  4
         Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 5 of 10



compelling arbitration. That court determined that “a plaintiff’s mere denial of receipt of an email is

insufficient” to warrant denying a motion to compel arbitration. Id. at *10. In Lockette, as here, the

defendant notified employees of its arbitration program through an email to each employee’s work

email account. Id. at *4. And, similar to Jin, the plaintiff in that case claimed that he “neither

received nor saw the email” announcing the arbitration policy and thus there was not a valid

agreement to arbitrate. Id. at *6. In rejecting the plaintiff’s argument, the Lockette court noted that

the defendant in that case, like Parsons, had providing supporting documentation showing that the

email had been sent to the plaintiff’s work email address. The court thus directed the parties to

arbitration. This Court should follow the reasoning of Lockette and compel the parties to arbitration.

       Jin also appears to argue that he never read the Agreement to Arbitrate, and thus should not

be bound by it. His choice not to read it, however, does not relieve him from complying with its

terms. See Booker v. Robert Half Int’l, Inc., 315 F. Supp. 2d 94, 101 (D.D.C. 2004) (“Failing to read

or understand an arbitration agreement, or an employer’s failure to explain it, simply will not

constitute ‘special circumstances’ warranting relieving an employee from compliance with the terms

of an arbitration agreement”); see also Brown v. Dorsey & Whitney, LLP, 267 F. Supp. 2d 61, 81-82

(D.D.C. 2003) (granting motion to compel arbitration even though it was undisputed that the plaintiff

had never seen a full version of the applicable dispute resolution policy).

       In sum, Jin’s alleged failure to recall his receipt of emails that provided him with the

Agreement to Arbitrate, and his apparent decision not to read the Agreement or the accompanying

materials that explained the EDR Program do not relieve him of the requirement to be bound by

them. As a result, Parsons’ motion should be granted.




                                                  5
         Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 6 of 10



        2.      Jin’s Continued Employment Demonstrates His Intent to be Bound by the
                Agreement to Arbitrate.

        In his Opposition, Jin relies on a few distinguishable cases in which the District of Columbia

Circuit and this Court have denied motions to compel arbitration. Jin even goes so far as to

characterize these cases as “controlling precedents.” (Pl. Opp. at p. 8). They are not. First, two of

the three cases that Jin relies on cannot be legally controlling precedent. The District of Columbia

Circuit’s decision in George Town Club at Suter’s Tavern v. Salamanca, 2008 U.S, App. LEXIS

5758 (D.C. Cir. Mar. 10, 2008) was unpublished, and so it is not binding precedent. See In re Grant,

635 F.3d 1227, 1232 (D.C. Cir. 2011). Even more so, this district’s opinion in Camara v. Mastro’s

Rests. LLC, No. 18-724 (JEB), 2018 U.S. Dist. LEXIS 182206 (D.D.C. Oct. 24, 2018), cannot be

controlling precedent because it is an unpublished district court opinion. See Broaddrick v. Exec.

Office of the President, 139 F. Supp. 2d 55, 59 (D.D.C. 2001) (prior district court opinions “are not

binding upon this court and do not establish ‘the law of the district.’”). While Jin is free to argue that

these decisions are persuasive, his assertion that they are controlling is a step too far.

        Next, while the District of Columbia Circuit’s opinion in Bailey v. Fannie Mae, 209 F.3d 740

(D.C. Cir. 2000) could be controlling precedent, it is a fact-specific opinion that should not bind this

Court to find that these particular parties, under the circumstances of this case, did not enter into the

Agreement to Arbitrate. Unlike here, the plaintiff in Bailey had, in fact, affirmatively rejected the

new arbitration policy, as the district court found. Unlike here, the plaintiff in Bailey had already

begun his formal complaint procedures before the arbitration policy was in effect, specifically

asserting he retained the option to proceed in court. And unlike here, the plaintiff in Bailey had his

attorney correspond with defendant’s representatives to make it clear that the plaintiff did not

consider himself to be bound to pursue his claims in arbitration. Plainly, significant evidence existed




                                                    6
         Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 7 of 10



in Bailey that there was not a meeting of the minds. Moreover, the Agreement to Arbitrate here

provides for the arbitrator to be able to award “all relief available and appropriate in law or in

equity,” (ECF No. 9-2, Ex. C, ¶ 7). Thus, the Circuit’s concern that an employee could waive

statutory remedies through entering into an arbitration agreement is inapplicable.

        The Circuit’s opinion in Salamanca is also readily distinguishable. That decision was largely

based on the employer’s manifestation of an intent to not be bound by its employee manual, which

included arbitration provisions. Taking into account that the employer’s acknowledgment form for

that manual specifically provided that it was not a binding contract, the Circuit Court affirmed the

lower court’s finding that there was no “meeting of the minds” because the employer lacked an intent

to be bound. Here, in contrast, the Agreement to Arbitrate expressly “binds both Employee and the

Company to arbitrate any and all disputes arising out of or relating to Employee’s employment, in

lieu of litigating those disputes in court.” (Id. at ¶ 1).

        Nor is Camara persuasive authority. In that case, the employer asserted that because it

usually offered the arbitration agreement to its employees that it must have done so there. Even so, it

could not offer any evidence of any specific communication between the employer and the plaintiff

about the agreement. See Camara, 2018 U.S. Dist. LEXIS 182206, at *11-12. Here, on the other

hand, Parsons has offered evidence of direct, specific communications with Jin about the EDR

Program and the Agreement to Arbitrate. That removes this case from Camara’s “he said, she said”

“prototypical dispute of fact” and places it squarely within the scope of the mailbox rule. As

described above, competent evidence shows that Jin actually received the Agreement to Arbitrate,

and his continued employment demonstrated his assent to be bound.

        Jin argues that the substantive factual distinctions between this case and those to which he

cites are “minor.” (Pl. Opp. at p. 9). But in the context of a motion to compel arbitration the factual


                                                    7
         Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 8 of 10



details matter. That is especially the case given that District of Columbia law recognizes that the

parties’ intent to form a contract can be inferred based on their conduct. Davis v. Winfield, 664 A.2d

836, 838 (D.C. App. 1995). Moreover, this court has recognized that “continued employment” may

manifest assent to an arbitration agreement because “[c]onditioning employment upon acceptance of

the Arbitration Policy is legal and valid so long as defendant does not require employees to pay all or

part of the arbitrator’s fees, and defendant does not.” Martin v. Citibank, Inc., 567 F. Supp. 2d 36,

44 (D.D.C. 2008) (citing Cole v. Burns Int’l Sec. Servs., 323 U.S. App. D.C. 133, 105 F.3d 1465,

1483-84 (D.C. Cir. 1997). Given the clear statement from Parsons that Jin’s continued employment

would manifest his assent to be bound by the EDR Program going forward, the Court should validate

that assent by directing the parties to arbitration. See, e.g., Caley v. Gulfstream Aerospace Corp.,

428 F.3d 1359, 1374-75 (11th Cir. 2005) (“act of continued employment constituted acceptance” of

arbitration policy where the policy stated that no signature would be required for it to apply).

        Finally, Jin argues that his filing of two charges with the Equal Employment Opportunity

Commission (“EEOC”), including one while employed by Parsons, were affirmative actions

demonstrating his intent not to be bound by the Agreement to Arbitrate. (Pl. Opp. at p. 9). This

argument is a red herring. It ignores the clear language of the Agreement to Arbitrate, which

provides that claims filed with a federal, state, or local administrative agency, such as the EEOC, are

expressly excluded from the scope of the Agreement. (ECF No. 9-2, Ex. C, ¶ 1). As a result,

whatever actions Jin may have taken as part of any EEOC filings are irrelevant to whether he agreed

to arbitrate this dispute rather than to litigate it in federal court.

I.      Conclusion

        For the reasons set forth above and in its initial Memorandum, Parsons requests that the

Court stay this matter and enter an order compelling arbitration of Jin’s statutory claims.


                                                     8
        Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 9 of 10




                                    Respectfully submitted,


Dated: January 7, 2019              /s/ Joseph E. Schuler
                                    Joseph E. Schuler (DC Bar No. 296269)
                                    Jackson Lewis P.C.
                                    10701 Parkridge Boulevard, Suite 300
                                    Reston, VA 20191
                                    (703) 483-8300 – Phone
                                    (703) 483-8301 – Fax
                                    SchulerJ@jacksonlewis.com
                                    Counsel for Defendant Parsons Corporation




                                       9
       Case 1:18-cv-02222-TNM Document 12 Filed 01/07/19 Page 10 of 10



                               CERTIFICATE OF SERVICE

       I hereby certify that, on January 7, 2019, a true and accurate copy of the foregoing

Defendant’s Reply Memorandum in Support of Motion to Stay Proceedings and Compel Arbitration

was served via the Court’s ECF system upon the following counsel of record:

              John T. Harrington, Esq.
              R. Scott Oswald, Esq.
              The Employment Law Group
              888 17th Street, N.W.
              9th Floor
              Washington, D.C. 20006




                                           /s/Joseph E. Schuler




                                              10
